          Case 2:18-cr-00405-ACA-JEO Document 24 Filed 10/14/20 Page 1 of 8                 FILED
                                                                                   2020 Oct-14 PM 03:28
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION


RAJARES DEVON WARD,                             ]
                                                ]
          Movant,                               ]
                                                ]
v.                                              ]     Case No.: 2:20-08010-ACA
                                                ]
UNITED STATES OF AMERICA,                       ]
                                                ]
          Respondent.                           ]

                             MEMORANDUM OPINION

          On March 20, 2020, Movant Rajares Devon Ward filed a 28 U.S.C. § 2255

motion to vacate sentence, asserting that he received ineffective assistance of

counsel in connection with his guilty plea. (Doc. 1). The court WILL DENY the

§ 2255 motion because Mr. Ward cannot establish that counsel performed

deficiently or that any deficient performance prejudiced him. In addition, the court

WILL DENY a certificate of appealability.

     I.      BACKGROUND

          In August 2018, a grand jury indicted Mr. Ward on charges of possessing with

intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1) (“Count One”);

using or carrying a firearm in connection with a drug trafficking offense, in violation

of 18 U.S.C. § 924(c)(1)(A)(i) (“Count Two”); and being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1) (“Count Three”). United States v.
      Case 2:18-cr-00405-ACA-JEO Document 24 Filed 10/14/20 Page 2 of 8




Ward, case no. 2:18-cr-00405-ACA-JEO-1, Doc. 1 (N.D. Ala. Aug. 29, 2018).

Mr. Ward pleaded guilty to all counts pursuant to a plea agreement. Id., Doc. 15

(N.D. Ala. Oct. 29, 2018), Doc. 22 (N.D. Ala. Apr. 13, 2020). In exchange for

Mr. Ward’s guilty plea, the government agreed to recommend a reduction to his

offense level for acceptance of responsibility, and to recommend a sentence at the

bottom of the advisory guidelines range. Id., Doc. 15 at 6.

      At the change of plea hearing, the court described the charges and the elements

of each charge, and confirmed with Mr. Ward that he understood what the

government would be required to prove if he went to trial. Ward, case no. 2:18-cr-

00405-ACA-JEO-1, Doc. 22 at 9–12. Mr. Ward stipulated to the factual basis

described in his plea agreement. Id. at 13. The factual basis provided that Hueytown

Police Department officers conducting a vehicle safety checkpoint smelled

marijuana coming from Mr. Ward’s car and found several bags of varying amounts

of marijuana and a digital scale. Ward, case no. 2:18-cr-00405-ACA-JEO-1, Doc.

15 at 3–4. A pat down of Mr. Ward revealed a loaded handgun that Mr. Ward said

he had bought off the street. Id. at 4. The firearm had been made in Turkey. Id. at

5. At booking, officers found $1,568 in cash on Mr. Ward, who told them that he

was unemployed. Id. at 4–5. Mr. Ward had previously been convicted of felony

possession of marijuana. Id. at 5.




                                         2
      Case 2:18-cr-00405-ACA-JEO Document 24 Filed 10/14/20 Page 3 of 8




      At the change of plea hearing, Mr. Ward confirmed that he had signed the plea

agreement’s description of the factual basis. Ward, case no. 2:18-cr-00405-ACA-

JEO-1, Doc. 22 at 14. After conducting the plea colloquy, the court found that

Mr. Ward’s decision to plead guilty was knowing, voluntary, and supported by the

factual basis. Id. at 18–19. The court therefore accepted his guilty plea. Id. at 17–

19.

      Mr. Ward faced a maximum sentence of five years for Count One, see 21

U.S.C. § 841(b)(1)(D), a range of five years to life for Count Two, which had to run

consecutive to the sentence for Count One, see 18 U.S.C. § 924(c)(1)(A)(i), and a

maximum sentence of ten years for Count Three, see 18 U.S.C. § 924(a)(2); see also

Ward, case no. 2:18-cr-00405-ACA-JEO-1, Doc. 15 at 2, Doc. 18 at 1–2 (sealed).

The advisory guidelines range was 27 to 34 months’ imprisonment, to be followed

by the mandatory consecutive sentence for Count Two. Id., Doc. 18 at 17 (sealed).

Consistent with the recommendation made in the plea agreement, the court

sentenced Mr. Ward to the low end of the guidelines range—concurrent 27-month

sentences for Counts One and Three, and a consecutive 60-month sentence for Count

Two, for a total sentence of 87 months. Ward, case no. 2:18-cr-00405-ACA-JEO-

1, Doc. 20 (N.D. Ala. Apr. 26, 2019). Mr. Ward did not appeal.




                                         3
         Case 2:18-cr-00405-ACA-JEO Document 24 Filed 10/14/20 Page 4 of 8




   II.       DISCUSSION

         In his § 2255 motion, Mr. Ward asserts that he received ineffective assistance

of counsel in connection with his guilty plea because counsel did not adequately

advise him that (1) the government lacked sufficient evidence to sustain a conviction

and (2) Alabama state drug and gun laws preempt federal gun and drug laws. (Doc.

1 at 4–5).

         To prevail on an ineffective assistance of counsel claim, a movant must

establish both that his counsel’s performance was deficient and that the deficient

performance prejudiced his defense. Strickland v. Washington, 466 U.S. 668, 687

(1984). A movant can demonstrate deficient performance only if his counsel’s

representation “fell below an objective standard of reasonableness.” Id. at 688. To

establish prejudice in the context of a guilty plea, a movant must demonstrate that

“there is a reasonable probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S.

52, 59 (1985).

         Mr. Ward cannot establish either prong of the Strickland test. First, neither

the record nor Mr. Ward’s allegations, taken as true, show any deficiency on

counsel’s part. Mr. Ward’s contention that counsel performed deficiently arises

from his belief that he faced state drug and firearm offenses, which were removed

to federal court under 28 U.S.C. § 1455(a), and that there was insufficient evidence



                                            4
      Case 2:18-cr-00405-ACA-JEO Document 24 Filed 10/14/20 Page 5 of 8




to support those state charges. (Doc. 1 at 5; Doc. 9 at 4–8). But Mr. Ward’s belief

is wrong. The record establishes that a federal grand jury indicted him on the federal

charges at issue in this case, and Mr. Ward pleaded guilty to those federal offenses.

See Ward, case no. 2:18-cr-00405-ACA-JEO-1, Docs. 1, 15, 20, 22. Moreover, as

the court found at the change of plea hearing, the facts that Mr. Ward stipulated to

in the plea agreement are sufficient to establish every element of the federal offenses

to which he pleaded guilty. See Ward, Doc. 15 at 3–5; id., Doc. 22 at 13–14, 18–19.

Whether the State could prove that Mr. Ward violated state law based on the same

conduct is irrelevant. Mr. Ward cannot establish deficient performance based on

counsel’s failure to advise Mr. Ward about the evidence required to prove state law

drug and gun charges that were not at issue in his federal criminal case.

      Mr. Ward also argues that counsel should have advised him that, under 21

U.S.C. § 903 and 18 U.S.C. § 927, Alabama drug and gun law preempts federal law.

(Doc. 1 at 5). But § 903 and § 927 do not allow state law to preempt federal law; to

the contrary, those sections provide only that the Controlled Substances Act and the

Federal Gun Control Act do not preempt state criminal law unless the federal and

state law conflict in such a way that “the two cannot consistently stand together.”

21 U.S.C. § 903, see 18 U.S.C. § 927 (using slightly different language). Counsel

cannot perform deficiently by failing to advise Mr. Ward that § 903 and § 927 permit

state gun and drug laws to preempt federal gun and drug laws. Cf. Denson v. United



                                          5
      Case 2:18-cr-00405-ACA-JEO Document 24 Filed 10/14/20 Page 6 of 8




States, 804 F.3d 1339, 1342 (11th Cir. 2015) (“Failing to make a meritless objection

does not constitute deficient performance.”).

      Even if counsel did perform deficiently, Mr. Ward cannot establish that any

deficiency prejudiced him. A movant alleging ineffective assistance in connection

with his decision to plead guilty cannot rely on conclusory allegations to establish

prejudice. See Hill, 474 at 60. Here, Mr. Ward has not made even a conclusory

allegation of prejudice: he has not alleged that, had counsel given him different

advice, he would have rejected the plea agreement, pleaded not guilty, and

proceeded to trial. See Hill, 474 U.S. at 59.

      But even if he had stated that he would have rejected the plea agreement and

proceeded to trial, Mr. Ward would have to “convince the court that a decision to

reject the plea bargain would have been rational under the circumstances.” Padilla

v. Kentucky, 559 U.S. 356, 372 (2010); see also Diveroli v. United States, 803 F.3d

1258, 1265 (11th Cir. 2015). He has not done so. Mr. Ward faced a potential life

sentence, and the plea agreement bound the government to recommend that he

receive an acceptance of responsibility reduction to his offense level and a sentence

at the bottom of the advisory guidelines range. Ward, case no. 2:18-cr-00405-ACA-

JEO-1, Doc. 15 at 6. Mr. Ward has not challenged any of the facts to which he

stipulated, which, as the court has stated, clearly suffice to establish his guilt on all

charges. He has presented no defenses that he could have asserted at trial. In short,



                                           6
      Case 2:18-cr-00405-ACA-JEO Document 24 Filed 10/14/20 Page 7 of 8




he has not alleged any facts that would show a rational basis to reject the plea

bargain. He therefore cannot establish prejudice from his attorney’s purportedly

deficient advice. See Diveroli, 803 F.3d at 1265.

      Because Mr. Ward has not alleged facts that would establish either deficient

performance or prejudice, he is not entitled to relief under § 2255. The court WILL

DENY his § 2255 motion. Rule 11 of the Rules Governing § 2255 Cases requires

the court to “issue or deny a certificate of appealability when it enters a final order

adverse to the applicant.” Rule 11(a), Rules Governing § 2255 Cases. The court

may issue a certificate of appealability “only if the applicant has a made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make

such a showing, a movant “must demonstrate that reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong,” or that

“the issues presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336, 338 (2003) (quotation marks omitted).

This court finds that Mr. Ward’s claims do not satisfy either standard. The court

WILL DENY a certificate of appealability.

   III.   CONCLUSION

      The court WILL DENY Mr. Ward’s § 2255 motion.                 The court WILL

DENY Mr. Ward a certificate of appealability.

      The court will enter a separate final order consistent with this opinion.



                                           7
Case 2:18-cr-00405-ACA-JEO Document 24 Filed 10/14/20 Page 8 of 8




DONE and ORDERED this October 14, 2020.



                           _________________________________
                           ANNEMARIE CARNEY AXON
                           UNITED STATES DISTRICT JUDGE




                               8
